                                         Case 3:17-cr-00533-EMC Document 1135 Filed 08/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                           Case No. 17-cr-00533-EMC-1
                                   8                   Plaintiff,
                                                                                            ORDER REGARDING DAUBERT
                                   9            v.                                          HEARING BINDERS
                                  10    JONATHAN JOSEPH NELSON,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In light of the potential logistical issues associated with introducing exhibits during a

                                  14   hybrid in-person/Zoom evidentiary hearing—and to maximize efficiency—the parties are directed

                                  15   to provide 3 binders of exhibits they intend to use or are likely to use at the hearing. The binders

                                  16   will be available the day of the hearing for: (1) the Court, (2) the witness, and (3) opposing

                                  17   counsel. Those binders must be delivered by Friday, August 14, 2020, so they can be aired out

                                  18   (and any surface virus expired) by the Tuesday, August 18, 2020, Daubert hearing. In order to

                                  19   minimize duplicate exhibits, parties are directed to meet and confer before submitting binders.

                                  20            A digitable form of the binder shall be submitted to the Court by email:

                                  21   ( EMCCRD@cand.uscourts.gov ) by Monday morning.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 13, 2020

                                  24

                                  25                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  26                                                     United States District Judge
                                  27

                                  28
